DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Riebel et al. (US 2011/0287237) in view of Sinclair et al. (WO 9204413) and Van Heemst et al. (US 2012/0296015). 
Regarding claims 1-2, 5-10, 13, 17-18 Riebel discloses a biolaminate composite assembly, including one or more biolaminate layers, a non-plastic rigid substrate and an adhesive layer in contact with the substrate and the one or more biolaminate layers.  The substrate is laminated or formed to the one or more biolaminate layers (para 0010). A biolaminate layer may include two or more layers, such as a white biolaminate layer 102, a surface biolaminate layer 302 and a print layer 502 in between (see FIG. 5), where the biocomposite is a graphic film.  The surface layer 302 may be loaded with quartz, for example.  In another embodiment, a fire retardant may be integrated in a biolaminate layer 602, then direct printed 502 with a decorative layer. A clear biolaminate layer 406 may face an outer surface (see FIG. 6), where the layer 406 
Riebel discloses the resultant biolaminate composite assembly is designed to be used for desktops, tabletops, worksurfaces, wall panels, wall coverings, cabinet doors, millwork, and other decorative laminated products (para 0045). The semitransparent biolaminate may be direct printed on the topside, reverse printed on the backside or printed within layers of the biolaminate using various printing methods or inks (as discussed earlier).  Methods of printing include, but are not limited to inkjet, rotor gravure, flexographic, dye sublimation process, direct UV inject printing, screen printing using standard or UV inks, and other means of printing. Because the printing is on the back side of the clear biolaminate, the biolaminate provides a thicker wear layer than PVC products that are typically printed on the surface with minimal or no protective layers to protect the aesthetic print layer. Various printing inks can be used including solvent, UV cured. A bioink may be utilized in the printing process (para 0105-0107). Riebel discloses a two layer biolaminate composite may be provided including a clear quartz loaded surface layer thermally fused to an opaque biolaminate layer with printing encapsulated between the layers.  In the case of a multilayer biolaminate layer, the layers of the biolaminate may be fused together by thermal processing with pressure or by means of a separate glue line or adhesive layer (para 0065). An optional release 
However, Riebel fails to disclose that the biolaminate layer 602 comprises polyvinyl acetate polymer having a Tg of at least 25C and a plasticizer in an amount of 5-35 wt%. 
Whereas, Sinclair discloses a film (see, e.g., p. 24,1. 21; p. 91,1. 5; claim 51) comprising a mixture of semicrystalline polylactic acid polymer (p. 108,1. 14), polyvinyl acetate polymer and plasticizer (claims 73, 84, 93; p. 144,1. 3-p. 145,1. 25). Sinclair discloses blends of polylactic acid with various polymers, whereby polyvinyl acetate (PVAc) is a selection of polymers from the single list of claims 73, 84 or 93, where the polyvinyl acetate polymer would intrinsically have a Tg of at least 25C. A first general embodiment includes environmentally biodegradable compositions of poly(lactic acid) intimately plasticized with derivatives of oligomers of lactic acid, and mixtures such as lactic acid.  A second general embodiment includes biodegradable polymer comprising polymerized lactic acid where the number of repeating lactic acid units n is an integer between 450 and 10,000 and the alpha carbon is a mixture of L- and D-configurations with a preponderance of either D- or L-units (abstract). The plasticizer is present in an amount of 0.1-10 wt% (page 23, lines 15-20). 
Alternatively, with respect to glass transition temperature limitation, Van Heemst discloses biodegradable composition comprising plasticizers (abstract). The composition further comprises polylactic acid (para 0034). The preferred materials for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include polyvinyl acetate polymer having a Tg of at least 25 C and plasticizer in an amount of 0.1-10 wt% as taught by Sinclair in view of Van Heemst in the biolaminate layer of Riebel motivated by the desire to have improved tensile strength, flexible properties, facilitates melt processing, prevents discoloration and enhances the degradation rate of the composition in contact with the environment. 
With respect to the weight percent of polyvinyl acetate polymer, When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek
Regarding claims 15-16, As Riebel in view of Sinclair and Van Heemst discloses the film as presently claimed, it therefore would be obvious that first film layer would intrinsically have a tensile strength in the range of 10-40 MPa and a tensile elongation from 50-600% and would intrinsically not exhibit plasticizer migration when aged at 80C for 24 hours. 
Regarding claim 7, Riebel discloses the surface layer (corresponds to topcoat layer of the present invention) of a biolaminate composite assembly may include a clear or semitransparent film or layer that is direct printed on the top or outer surface and optionally liquid coated over the top to protect the printed surface and for improved surface characteristics (para 0076).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Riebel et al. (US 2011/0287237) in view of Sinclair et al. (WO 9204413) and Van Heemst et al. (US 2012/0296015) as applied to claim 1, further in view of Wang et al. (US 2011/0091666).
Regarding claims 3-4, Riebel fails to disclose that the ink layer comprises a colorant a polymeric binder selected from the group consisting of vinyl-containing polymers, urethane containing polymer, acrylic containing polymer. 
Whereas, Wang discloses ink receiving layer includes particles, polymeric binder and colorant durability enhancer (abstract, claim 1). Wang discloses that the polymeric binder is selected from the group consisting of polyvinyl alcohol (abstract), where polyvinyl alcohol is vinyl containing polymer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include colorant and polymeric binder such as polyvinyl alcohol as taught by Wang in the ink layer of Riebel motivated by the desire to have better wipe resistance, better smear resistance and to have colorant durability enhancer. 
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Riebel et al. (US 2011/0287237) in view of Sinclair et al. (WO 9204413) and Van Heemst et al. (US 2012/0296015) as applied to claim 1, further in view of Itada et al. (US 2006/0257676). 
Regarding claim 11, Riebel fails to disclose that the biolaminate layer further comprises an amorphous polylactic acid polymer.
Whereas, Itada discloses biodegradable resin film excellent in transparency, impact resistance (abstract). The biodegradable resin includes crystalline polylactic acid and an amorphous polylactic acid (para 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include amorphous polylactic acid polymer as taught by Itada in the biolaminate layer of Riebel motivated by the desire to have improved impact resistance and stability and better moisture barrier properties. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Riebel et al. (US 2011/0287237) in view of Sinclair et al. (WO 9204413) and Van Heemst et al. (US 2012/0296015) as applied to claim 1, further evidence given by De Koning et al. (US 2004/0127650).  
Regarding claim 12, Riebel in view of Sinclair fails to disclose that the polyvinyl acetate polymer has a molecular weight ranging from 75,000 g/mol to 750,000 g/mol.
Whereas, Van Heemst discloses biodegradable composition comprising plasticizers (abstract). The composition further comprises polylactic acid (para 0034). The preferred materials for component (b) are the materials manufactured by Wacker Chemie GmbH and currently commercially available under the tradenames Vinnapas.RTM.  and Vinnex.RTM.. These materials are available as dispersible powders or as watery dispersions and are suited for the extrusion compounding process in both conditions.  Multiple grades are available (for instance through variations in molecular weights or chemical structures) resulting in varying properties such as flexibility and glass transition temperature.  Using grades that have a glass transition temperature lower than standard PVAc (i.e. 30.degree.  C.) enables a composition as proposed in the present invention to retain flexible properties (para 0033) and De Koning in para 0060 discloses polyvinyl acetate polymer such as Vinnapas has a molecular weight of 150,000 g/mol. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Riebel et al. (US 2011/0287237) in view of Sinclair et al. (WO 9204413) and Van Heemst et al. (US 2012/0296015) as applied to claim 1, further in view of Myers et al. (US 2012/0270978).
Regarding claim 14, Riebel fails to disclose the article further comprises a nucleating agent in an amount of 0.01-1 wt%.
Whereas, Myers discloses that it is well known in the art to use 0.1-10 wt% nucleating agents (e.g., salts of organic acids, etc.) in crystallizable polylactide-based compositions in order to facilitate crystallization of the polylactide-based compositions, and films formed from said compositions. (paragraph 0032, 0047, 0063, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use effective amounts of known nucleating agents as suggested in Myers in the biocomposite laminate of Riebel in order to facilitate crystallization of the films and thereby enhance specific performance properties (e.g., heat resistance, tensile properties, etc.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONAK C PATEL/Primary Examiner, Art Unit 1788